Citation Nr: 0939793	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected arthritis, lumbosacral spine.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In February 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 
The Board notes that the Veteran was scheduled for a personal 
hearing before a Veterans Law Judge sitting at the RO on May 
15, 2006.  The Veteran failed to report for such hearing, and 
VA has received no further communication from the Veteran 
regarding a hearing.  Therefore, the Board considers the 
Veteran's request for a hearing on this appeal withdrawn.  
See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Service-connected arthritis of the lumbosacral spine is not 
productive of muscle spasm resulting in abnormal gait or 
spinal contour, flexion to 60 degrees or less, or combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2005, prior to the initial 
unfavorable AOJ decision issued in October 2005.  An 
additional letter was sent in May 2008, which was specific to 
establishing disability ratings for the disability on appeal.

The Board observes that the pre-adjudicatory VCAA notice 
informed the Veteran of how VA would assist him in developing 
his claim, and his and VA's obligations in providing evidence 
for consideration.  This letter also advised the Veteran that 
he must show that his service-connected back disability had 
increased in severity.  Thus, the Board finds that the 
necessary notice under VCAA was provided to the Veteran prior 
to the initial rating decision.

The Board notes that, during the appeal, the Court defined 
specific notice requirements for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  While 
the appeal was in REMAND status, a notice sufficient to meet 
those requirements was issued in May 2008, and the claims 
were readjudicated in an SSOC.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield, 444 F.3d 
1328, 1328 (Fed. Cir. 2006).  Additionally, the Court of 
Appeals for the Federal Circuit vacated and remanded the 
Court's decision; however, to the extent notice particular to 
increased rating claims may still be necessary, such 
requirements have been met.  See Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield, 444 F.3d.  Based on the above, the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records, 
private treatment records, and the report of an October 2005 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim.

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the examiner documented 
the Veteran's subjective complaints and medical history, and 
evaluated the Veteran.  Thereafter, in the report he provided 
information sufficient in detail and relevance to the rating 
criteria to allow for determination of the appropriate 
disability rating.  The Board observes that the examination 
report does not indicate that the examiner reviewed the 
claims file.  However, this factor alone does not render the 
examination inadequate.  In an increased rating claim, the 
current findings are most relevant to an equitable outcome.  
As nothing suggests that the lack of a claims file resulted 
in the examiner documenting findings inconsistent with the 
medical history outlined in the claims file, the Board does 
not find the October 2005 VA examination in adequate.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disability.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also notes that the Court has held that 
staged ratings are appropriate for increased rating claims 
when factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
disability.

The Veteran's service-connected arthritis of the lumbosacral 
spine is currently assigned a 10 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237 
(2009).  The Veteran contends that his symptomology is worse 
than is contemplated under such rating, and that a higher 
rating should, therefore, be assigned.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Thus, the Veteran's 
disability is being related as degenerative arthritis 
(Diagnostic Code) 5003 associated with lumbar strain 
(Diagnostic Code 5237).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height warrants a 10 percent rating.  8 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disk syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disk syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

The medical evidence includes VA treatment records, private 
treatment records, and a VA examination report from October 
2005.  At the October 2005 VA examination, the Veteran had 
subjective complaints of flare-ups of pain in his lumbar 
spine, which occurred four times per year and lasted two to 
three weeks.  He reported that the pain radiated into the 
right hip.  The Veteran stated that he needs complete bed 
rest during flare-ups, but that he no longer goes to a doctor 
for treatment.  The examiner noted that posture and gait were 
normal.  There was no radiation of pain with movement or 
muscle spasm, but tenderness was present.  Range of motion 
was forward flexion to 90 degrees, extension to 20 degrees, 
right lateral flexion to 10 degrees, left lateral flexion to 
25 degrees, and rotation to 30 degrees bilaterally.  Pain was 
noted at 90 degrees forward flexion, 20 degrees extension, 
and 5 degrees right lateral flexion.  The examiner stated 
that there was no additional limitation due to pain, 
weakness, fatigue, incoordination, or lack of endurance on 
repetition.  He also indicated that there was no 
intervertebral disc syndrome present.  Right and left lower 
extremity sensory and motor neurological examinations were 
normal.  

VA treatment records do not demonstrate treatment for the 
Veteran's back disability.  The private treatment records 
reveal that the Veteran was seen for low back pain 
periodically by his private physician.  However, at best, 
these records state that the Veteran had decreased range of 
motion without sufficient detail to assess the severity of 
the disability under VA regulations.

The Board notes that the disability for which service 
connection is in place is arthritis of the lumbosacral spine.  
Imaging studies reveal degenerative disc disease is present 
as well.  The Board finds that there is an inadequate basis 
in the record upon which to dissociate the Veteran's symptoms 
of degenerative joint disease from the symptoms of 
degenerative disc disease.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R  § 3.102 requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Thus, in this decision the 
Board attributes all functional limitations of the 
lumbosacral spine to the service-connected arthritis.

Based on the above, the Board determines that a rating in 
excess of 10 percent for service-connected arthritis of the 
lumbosacral spine is not warranted.  This rating is for 
arthritis of the spine with limitation of motion that is no 
compensable under the General Formula.  The Veteran's range 
of forward flexion is documented as limited to 90 degrees.  
There was tenderness, but no muscle spasm or abnormalities of 
gait or posture noted upon examination.  No medical evidence 
suggests that flexion is ever limited to 60 degrees or less 
or that the entire range of motion of the thoracolumbar spine 
120 degrees or less.  Absent such symptoms, a rating in 
excess of 10 percent is not supported by the evidence.  
Additionally, even if service connection was in effect for 
degenerative disc disease, there is no evidence that the 
Veteran experiences incapacitating episodes to warrant 
application of the Formula for Rating IVDS.  The Board 
acknowledges that the Veteran apparently no longer seeks 
treatment for his back as he has found rest to be of more 
benefit than therapy.  However, the Veteran's self-imposed 
rest periods are not incapacitating episodes as contemplated 
by VA regulations.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the Veteran's 
lumbosacral spine disability.  However, the Board finds that 
the effects of pain reasonably shown to be due to the 
Veteran's service-connected back disability are contemplated 
in the 10 percent rating.  There is no indication that pain, 
due to the Veteran's back disability, has caused functional 
loss greater than that contemplated by the 10 percent 
evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board next gave consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2009), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In the present case, the Board finds 
no evidence that the Veteran's functional limitation requires 
application of alternate rating codes. 

Also, the Board acknowledges that the Veteran has complained 
of left lower extremity radiculopathy, and that neurological 
symptoms are to be rated separately.  However, the VA 
examination showed no neurological symptoms were present, and 
the only suggestion of a neurological component is a 
diagnosis of radiculopathy in a September 2001 private 
treatment record.  Therefore, the Board determines that a 
separate rating for neurological disorders is also not 
appropriate.

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R.
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In the present 
case, the Board finds no evidence that the Veteran's service-
connected degenerative joint disease of the lumbosacral spine 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The medical evidence demonstrates no symptoms 
of the disability that are not represented within the rating 
criteria or that result in functional limitation not 
contemplated by a schedular rating.  Therefore, Board 
determines that, an extraschedular referral is not necessary.


ORDER

A rating in excess of 10 percent for service-connected 
arthritis of the lumbosacral spine is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


